Exhibit 10.5

EXECUTION VERSION

SECOND AMENDMENT AND CONSENT TO REIMBURSEMENT AGREEMENT

THIS SECOND AMENDMENT AND CONSENT TO REIMBURSEMENT AGREEMENT, dated as of
March 5, 2013 (this “Second Amendment”), is entered into by and among Endeavour
International Corporation, a Nevada corporation (“Holdings”), Endeavour Energy
UK Limited, a United Kingdom private limited company (the “Payer”), New Pearl
SA, a public limited liability company (société anonyme) incorporated and
existing under the laws of the Grand Duchy of Luxembourg, with its registered
office at 40 avenue Monterey, L-2163 Luxembourg and registered with the
Luxembourg trade and companies register under number B.169.461 (“Payee”), and
Cyan Partners, LP, as Collateral Agent (in such capacity, the “Collateral
Agent”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Reimbursement Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, Holdings, the Payer, the Payee, and the Collateral Agent are parties to
the Reimbursement Agreement dated as of May 31, 2012 (as amended by the First
Amendment to Reimbursement Agreement dated as of October 10, 2012, as the same
may be further amended, restated, supplemented and/or otherwise modified from
time to time, the “Reimbursement Agreement”);

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend the Reimbursement Agreement as herein provided;

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Reimbursement Agreement Amendments.

The Reimbursement Agreement is hereby amended to incorporate the changes
reflected in the redline version of the Reimbursement Agreement attached hereto
as Annex I.

Section 2. Consent to Production Payment Transaction.

(a) The Payer will enter into a Sale and Purchase Agreement (the “Sale and
Purchase Agreement”) with END PP Holdings LLC (together with any successors and
assigns, the “Purchaser”) and a Deed of Grant of a Production Payment (the “Deed
of Grant”) with the Purchaser pursuant to which the Payer will agree, subject to
certain conditions (i) to grant a production payment in an amount not to exceed
$125,000,000 over certain interests in its Oil and Gas Properties (the
“Production Payment Sale”) to the Purchaser and (ii) together with Holdings and
its Subsidiary Guarantors, to grant liens on their respective assets to secure
EEUK’s obligations under the Deed of Grant (the “Production Payment Liens” and,
collectively with the Production Payment Sale, the “Production Payment
Transaction”). The Payer has informed the



--------------------------------------------------------------------------------

Payee and the Collateral Agent that the Production Payment Transaction may be
prohibited by the Reimbursement Agreement, including the provisions of Sections
8.01 and 8.02 thereof and hereby requests that the Payee and the Collateral
Agent consent to the Production Payment Transaction.

(b) Notwithstanding anything to the contrary contained in Sections 8.01, 8.02,
or any other provision of the Reimbursement Agreement, the Payee and the
Collateral Agent hereby consent to the Production Payment Transaction, and the
grant by Holdings, the Payer and the Subsidiary Guarantors of Liens on their
respective assets to secure the Payer’s obligations under the Deed of Grant. In
connection with the foregoing consent, the Payee hereby directs the Collateral
Agent to enter into an intercreditor agreement in the form attached as Exhibit A
and amendments thereto to effect the relative rights of the Secured Creditors
and the Purchaser with respect to the Liens securing the Collateral as
contemplated therein, and the Production Payment Transaction shall be permitted
under the Reimbursement Agreement as of the Second Amendment Effective Date.

Section 3. Consent to Extension of Letters of Credit.

(a) Pursuant to Section 8.14 of the Reimbursement Agreement, the Payee hereby
consents to the extension of the term of any Letter of Credit to a date not
later than December 31, 2014 and confirms that it will countersign by way of
agreement the instructions given by the Payer to the LC Bank for such extension
in accordance with Section 3(b) of this Second Amendment.

(b) The Payer hereby agrees that it will, in its capacity as the LC Party,
instruct the LC Bank to extend the term of the Letters of Credit to a date not
later than December 31, 2014.

Section 4. Miscellaneous Provisions.

(a) In order to induce the Payee and the Collateral Agent to enter into this
Second Amendment, each of Holdings and the Payer hereby represents and warrants
that:

(i) all of the representations and warranties contained in the Reimbursement
Documents are true and correct in all material respects both before and
immediately after giving effect to the Second Amendment Effective Date (as
defined below), with the same effect as though such representations and
warranties had been made on and as of Second Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date); and

(ii) no Default or Event of Default exists before or immediately after giving
effect to the amendments set forth in this Second Amendment on the Second
Amendment Effective Date.

(b) This Second Amendment is limited as specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Reimbursement Documents, all of which other provisions are hereby ratified and
confirmed and are in full force and effect.

 

2



--------------------------------------------------------------------------------

(c) This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered (including by way of facsimile or other
electronic transmission) shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Payer and the Collateral Agent.

(d) THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES AND PRINCIPLES
THEREUNDER OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

(e) In consideration of the Collateral Agent’s execution of this Second
Amendment, each party hereto unconditionally and irrevocably acquits and fully
forever releases and discharges the Collateral Agent and all its affiliates,
partners, subsidiaries, officers, employees, agents, attorneys, principals,
directors and shareholders and its respective heirs, legal representatives,
successors and assigns (collectively, the “Releasees”) from any and all claims,
demands, causes of action, obligations, remedies, suits, damages and liabilities
of any nature whatsoever, whether now known, suspected or claimed, whether
arising under common law, in equity or under statute, which such party hereto
ever had or now has against any of the Releasees and which has arisen at any
time prior to the date hereof out of this Second Amendment, the Reimbursement
Agreement, the Security Documents or any other related documents, instruments or
agreements or the enforcement or attempted or threatened enforcement by any of
the Releasees of any of their respective rights, remedies or recourse related
thereto (collectively, the “Released Claims”) (but in each case referred to in
this Section 4(e), excluding any claims, demands, causes of actions,
obligations, remedies, suits, damages or liabilities to the extent same occurred
by reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). Each party hereto covenants and agrees never to
commence, voluntarily aid in any way, prosecute or cause to be commenced or
prosecuted against any of the Releasees any action or other proceeding based
upon any of the Released Claims.

(f) This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

(i) Holdings, the Payer, the Collateral Agent and the Payee shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036
Attention: Daniela Krinshpun (facsimile number: 212-354-8113 / e-mail address:
daniela.krinshpun@whitecase.com);

(ii) the requisite lenders under the Payee Loan Agreement shall have consented
to this Second Amendment and the transactions contemplated hereby; and

 

3



--------------------------------------------------------------------------------

(iii) the Payer shall have paid (a) to the Collateral Agent and the Payee all
fees and reasonable and documented out-of-pocket expenses owing to it in
connection with this Second Amendment and shall have reimbursed the Collateral
Agent and Payee for all reasonable and documented out-of pocket legal expenses
of White & Case LLP incurred in connection with the Reimbursement Agreement
(including, without limitation, in connection with this Second Amendment) and
invoiced on or before the date hereof, (b) any other fees then due and payable
in connecton with this Second Amendment, (c) to the Payee, on behalf of each
lender (each, a “Consenting Lender”) that delivers to the administrative agent
(or its counsel) under the Payee Loan Agreement an executed counterpart of the
First Amendment to Credit Agreement, dated as of March 5, 2013 (the “Payee Loan
First Amendment”), by and among the Payee, the lenders party thereto and the
administrative agent thereunder, a non-refundable cash consent fee (the “Consent
Fee”) in Dollars in an amount equal to 50 basis points (0.50%) of the aggregate
amount of term loans of all such Consenting Lenders, and (d) to the Payee, on
behalf of each Consenting Lender that elects to have all or a portion of its
term loans converted into extended term loans pursuant ot the Payee Loan First
Amendment, a non-refundable cash fee (the “Upfront Fee”) in Dollars in an amount
equal to 125 basis points (1.25%) of the aggregate amount of such Consenting
Lender’s existing term loans being extended pursuant to the Payee Loan First
Amendment.

(g) From and after the Second Amendment Effective Date, all references in each
Reimbursement Document to the “Reimbursement Agreement” shall be deemed to be
references to the Reimbursement Agreement as modified hereby.

(h) After the execution and delivery to the Collateral Agent of a fully executed
copy of this Second Amendment by the parties hereto, this Second Amendment may
only be changed, modified or varied by written instrument in accordance with the
requirements for the modification of Reimbursement Documents pursuant to
Section 11.09 of the Reimbursement Agreement.

(i) The Payer agrees that any failure to pay any fee payable by it to the Payee
or the Collateral Agent in connection with this Amendment within one Business
Day after the Second Amendment Effective Date shall constitute an immediate
Event of Default under the Reimbursement Agreement.

* * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment and Consent to Reimbursement Agreement to be duly executed and
delivered as of the date first above written.

 

ENDEAVOUR INTERNATIONAL

CORPORATION

By:   /s/ Catherine Stubbs   Name: Catherine Stubbs   Title: Authorized
Signatory

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

ENDEAVOUR ENERGY UK LIMITED By:   /s/ Catherine Stubbs   Name: Catherine Stubbs
  Title: Director

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

CYAN PARTNERS, LP, as Collateral Agent By:   /s/ Jonathan Tunis   Name:   Title:

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

NEW PEARL SA,

As Payee

By:  

/s/ Onno Bouwmeister /s/ Peter Van Opstal

Name: Onno Bouwmeister Peter Van Opstal Title: Lux Business Management S.à.r.l.

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

ANNEX I

Redline Version of Reimbursement Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Intercreditor Agreement